Exhibit 10.21








EXECUTION COPY


SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of September 23, 2017 by and between COLISEUM CAPITAL PARTNERS, L.P., a
Delaware limited partnership (“CCP”), COLISEUM CAPITAL PARTNERS II, L.P., a
Delaware limited partnership (“CCP II”), BLACKWELL PARTNERS, LLC - SERIES A, a
Delaware limited liability company (“Blackwell”), and COLISEUM SCHOOL BUS
HOLDINGS, LLC, a Delaware limited liability company (“School Bus Holdings” and,
together with CCP, CCP II, and Blackwell, the “Sellers” and each, individually,
a “Seller”), and BLUE BIRD CORPORATION, a Delaware corporation (the “Company”).
W I T N E S S E T H:
WHEREAS, the Sellers are the owners of the shares of Common Stock, Preferred
Stock and Warrants (each as defined in Section 6 of this Agreement) set forth on
Annex A hereto (such shares of Common Stock and Preferred Stock and the Warrants
being collectively referred to herein as the “Transaction Securities”); and
WHEREAS, the Sellers desires to sell to the Company, and the Company desires to
purchase from the Sellers, the Transaction Securities.
NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
and agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:
Section 1.Purchase and Sale of Transaction Securities.
(a)Purchase and Sale. Each Seller hereby sells, conveys, assigns and delivers to
the Company at the Closing (as defined below), free and clear of all
Encumbrances and Transfer Restrictions (each as defined in Section 6 of this
Agreement), other than Transfer Restrictions under applicable securities laws or
as may be contained in the documents issuing such securities to such Seller, and
the Company hereby purchases, acquires and accepts from each Seller at the
Closing, the Transaction Securities, together with all rights to receive
dividends, interest or other amounts with respect to the Transaction Securities
and all other rights relating thereto (the “Transaction”).
(b)Closing. The closing of the Transaction (the “Closing”) shall take place on a
date to be determined by the Company (in its sole discretion), but no later than
the third (3rd) Business Day immediately following the date hereof (the “Closing
Date”) at the offices of Weil, Gotshal & Manges LLP, 767 Fifth Avenue, New York,
New York 10153. The Company shall notify each Seller of the date of the Closing
as promptly as practicable.
(c)Purchase Price. At the Closing, (i) the Company shall pay, or cause to be
paid, to each Seller, an aggregate amount in cash as set forth opposite such
Seller’s name on Annex A (the “Purchase Price”), and (ii) each such Seller shall
deliver, or cause to be delivered, to the Company, the Transaction Securities,
such delivery to be effected in accordance with Section 5(a) of this Agreement.
Section 2.Representations and Warranties of the Seller. Each Seller hereby
represents and warrants to the Company on the date hereof and as of the Closing
Date as follows:
(a)Capacity; Due Authorization and Execution; Enforceability. Each such Seller
has the power and capacity to enter into this Agreement and to consummate the
Transaction. The execution, delivery, and performance by such Seller of this
Agreement and the consummation by such Seller of its obligations





--------------------------------------------------------------------------------

Exhibit 10.21




hereunder have been duly authorized by all necessary action by such Seller. This
Agreement has been duly and validly executed and delivered by each Seller and
constitutes the legal, valid and binding obligation of such Seller, enforceable
in accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, moratorium, reorganization or similar laws
from time to time in effect that affect creditors’ rights generally, and by
legal and equitable limitations on the availability of specific remedies. Any
person signing this Agreement on behalf of such Seller has been duly and validly
authorized and empowered to do so and has the authority to bind such Seller and
to effectuate the transactions contemplated by this Agreement.
(b)No Contravention; No Conflict. The execution, delivery and performance by
such Seller of this Agreement and consummation by such Seller of the Transaction
do not and will not (i) violate any decree or judgment of any court or other
governmental authority applicable to or binding on such Seller or its
affiliates, (ii) violate any provision of any statute, rule or regulation
applicable to such Seller or its affiliates, (iii) conflict with, or result in
any violation of, any provision of any organizational document of such Seller or
(iv) violate or result in a default under any material contract to which such
Seller, its affiliates or any of their respective assets or properties are
bound. No consent or approval of, or filing by such Seller with, any
governmental authority or other person not a party hereto is required for the
execution, delivery and performance by such Seller of this Agreement or the
consummation of the Transaction by such Seller, other than routine securities
law filings.
(c)Beneficial Ownership; No Encumbrances; Transfer Restrictions. Each Seller is
the sole record and beneficial owner of the Transaction Securities set forth
opposite its name on Annex A hereto, free and clear of any Encumbrances, and
upon the transfer of the Transaction Securities to the Company, the Company
shall acquire good title thereto, free and clear of any Encumbrances or Transfer
Restrictions, other than Transfer Restrictions arising solely under applicable
securities laws or as may be contained in the documents issuing such securities
to such Seller. The Transaction Securities constitute 100% of the Common Stock,
Preferred Stock and Warrants owned by each Seller and managed by Coliseum
Capital Management, LLC (“CCM”) pursuant to an investment management agreement.
CCM and its affiliates do not own or manage any accounts that own any other
securities convertible into, or rights to acquire, any Transaction Securities.
(d)Information. Each Seller acknowledges that the Company, at the time of the
Transaction, possesses a significant amount of Information not known to the
Seller. Each Seller acknowledges that it has not requested the Company to
disclose, and the Company has not disclosed, such Information to such Seller.
Such Information, if known, might affect such Seller’s decision to enter into
this Agreement and perform its terms, and/or the price at which such Seller
would be willing to sell the Transaction Securities.
(e)Seller’s Information and Investment Experience and Sophistication. Each
Seller, by reason of, among other things, the Seller’s business, investment and
financial experience and sophistication, acknowledges that it is capable of
evaluating the merits and risks of the Transaction and of protecting its own
interests in connection with the Transaction. Each Seller is an experienced and
sophisticated purchaser and seller of securities of various types and kinds,
including but not limited to securities similar to and/or identical to the
Transaction Securities.
(f)Required Protections. Each Seller wishes to enter into the Transaction for
such Seller’s own business and investment purposes. Each Seller acknowledges
that the Company would not enter into the Transaction with such Seller in the
absence of the protections afforded to the Company by the Seller’s
representations, warranties and agreements set forth in this Section 2 and the
releases and waivers set forth in this Section 2 and elsewhere in this
Agreement, and that such Seller is providing such representations, warranties,
agreements, releases and waivers contained in this Agreement as a material and
necessary inducement to the Company to consummate the Transaction (without which
the Company would not consummate the Transaction).
(g)Independent Evaluation; Big-Boy Representations. Each Seller has conducted an
independent evaluation of the Transaction Securities to determine whether to
engage in the Transaction and has advised the Company that it intends to base
its determination to proceed solely on publicly available information,





--------------------------------------------------------------------------------

Exhibit 10.21




even if there is a material discrepancy between publicly available information
and Information. Each Seller is voluntarily assuming all risks associated with
any Information and expressly warrants and represents that (x) such Seller
disclaims the existence of or its reliance on, any representation by the Company
concerning any Information and (y) such Seller is not relying on any disclosure
or non-disclosure made or not made, or the completeness thereof, in connection
with or arising out of the sale of the Transaction Securities, and therefore has
no claims against the Company with respect thereto. If any such claim may exist,
such Seller, recognizing its disclaimer of reliance and the Company’s reliance
on such disclaimer as a condition to entering into this Agreement, covenants and
agrees not to assert any such claim (and hereby waives any such claim) against
the Company or any of the Company’s officers, directors, shareholders, partners,
representatives, agents or affiliates. Each Seller further represents and
acknowledges that: (i) it is an accredited investor (as defined in Rule 501(a)
of Regulation D promulgated under the Securities Act of 1933), with sufficient
knowledge and experience in transactions comparable to the Transaction to
evaluate the merits and risks of this Agreement; (ii) it is selling the
Transaction Securities solely for its own account; and (iii) the Company is
relying upon such acknowledgements and representations as a condition to
entering into this Agreement.
(h)Review with Counsel and Other Advisors. Each Seller has had the opportunity
to consult with such Seller’s own counsel and financial and other advisors with
respect to this Agreement, the terms hereof and the transactions to be
consummated hereunder and has executed and delivered this Agreement freely and
voluntarily.
(i)Sole Representations or Warranties. Each Seller acknowledges that the Company
is not making any representations or warranties to such Seller, and such Seller
is not relying on any statements, whether oral or written, which may have been
made at any time by the Company or on the Company’s behalf, except for those
representations and warranties of the Company expressly set forth in Section 3
of this Agreement.
Section 3.Representations, Warranties and Agreements of the Company. The Company
hereby represents and warrants to each Seller on the date hereof and as of the
Closing Date as follows:
(a)Capacity; Due Authorization and Execution; Enforceability. The Company has
the power and capacity to enter into this Agreement and to consummate the
Transaction. The execution, delivery, and performance by the Company of this
Agreement and the consummation by the Company of its obligations hereunder have
been duly authorized by all necessary action by the Company. This Agreement has
been duly and validly executed and delivered by the Company and constitutes the
legal, valid and binding obligation of the Company, enforceable in accordance
with its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, reorganization or similar laws from time to
time in effect that affect creditors’ rights generally, and by legal and
equitable limitations on the availability of specific remedies. Any person
signing this Agreement on behalf of the Company has been duly and validly
authorized and empowered to do so and has the authority to bind the Company, as
the case may be, and to effectuate the transactions contemplated by this
Agreement.
(b)No Contravention; No Conflict. The execution, delivery and performance by the
Company of this Agreement and consummation by the Company of the Transaction do
not and will not (i) violate any decree or judgment of any court or other
governmental authority applicable to or binding on the Company, (ii) violate any
provision of any statute, rule or regulation which is applicable to the Company,
(iii) conflict with, or result in any violation of, any provision of any
organizational document of the Company or (iv) violate or result in a default
under any material contract to which the Company or any of the Company’s assets
or properties are bound. No consent or approval of, or filing by the Company
with, any governmental authority or other person not a party hereto is required
for the execution, delivery and performance by the Company of this Agreement or
the consummation of the Transaction by the Company.
(c)No Other Rights. No holder of any equity interest in the Company is entitled
to any “right of first offer,” “right of first refusal,” “drag along”, “tag
along” or analogous rights in connection with the Transaction pursuant to an
agreement with the Company. No “fair price,” “interested stockholder,” “business





--------------------------------------------------------------------------------

Exhibit 10.21




combination”, “control share acquisition” or other anti-takeover provision of
the certificate of incorporation or bylaws of the Company, or of any statue,
rule or regulation, is applicable to the Transaction.
(d)Broker. No broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the Transaction based
upon arrangements made by or on behalf of the Company.
(e)Independent Evaluation and Reliance. Other than for the representations and
warranties of each Seller in Section 2, the Company is not relying in any
respect on, and neither the Sellers nor any affiliate of any Seller shall have
liability to the Company or its affiliates with respect to, any representation,
warranty or statement, whether oral, express or implied, made or provided by any
of the Sellers or their respective affiliates in entering into this Agreement or
in consummating any of the transactions contemplated hereby.
Section 4.Covenants.
(a)Transfer of the Transaction Securities. Each Seller shall provide to the
Company prior to Closing all customary documentation required or requested by
the Company to effect the transfer of the Transaction Securities on the books of
the Company, including as set forth in Section 5 below. In the event that after
the Closing any additional agreements, instruments or other actions are required
in the reasonable opinion of any of the parties hereto or any other person or
entity in order to effectuate the intent and purposes of this Agreement and the
transactions contemplated hereby, the parties hereto shall prepare, execute and
deliver such additional agreements and other instruments in mutually acceptable
form, and take such other further actions as may be required to carry out the
provisions of this Agreement and consummate and make effective the transactions
contemplated hereby.
(b)Registration Rights Agreement. Effective upon the Closing Date, each Seller
hereby waives any and all rights that the Seller or any Seller Investor may have
under that certain registration rights agreement, dated February 24, 2015, by
and among Coliseum School Bus Holdings, LLC, Coliseum Capital Partners, L.P.,
Blackwell Partners, LLC - Series A and Coliseum Capital Partners II, L.P., the
Company and the other parties named therein.
(c)Waiver of Board Right. Effective upon the Closing Date, each Seller hereby
waives any and all rights that such Seller may have under that certain letter
agreement, dated as of February 18, 2015, by and among The Traxis Group B.V. and
the Sellers, including any right to appoint a representative to the board of
directors of the Company (the “Board”).
Section 5.Deliveries and Payments.
(a)Deliveries by the Sellers. In making the delivery of the Transaction
Securities contemplated by Section 1(c) of this Agreement, at the Closing (i)
each Seller shall take such action (with the cooperation of the Company) as may
be required to cause the shares of Common Stock, Preferred Stock and Warrants to
be delivered to the Company, (ii) the Company shall cause its transfer agent to
reflect the Company’s receipt of the Transaction Securities, and (iii) the
Sellers shall deliver to the Company a duly executed letter of resignation by
Mr. Adam Gray from the Board, any committees of the Board and any similar
position held in any subsidiary of the Company.
(b)Payment by the Company. In making the payment contemplated by Section 1(c) of
this Agreement, at the Closing the Company shall pay or cause to be paid,
against the delivery of the Transaction Securities, the Purchase Price by wire
transfer of immediately available funds to the account designated by the Sellers
on Annex A hereto.
Section 6.Certain Definitions. When used in this Agreement, the following terms
shall have the meanings set forth below:
“Common Stock” means the Company’s common stock, par value $0.0001 per share.
“Encumbrance” means any pledge, hypothecation, assignment, lien, stock legend,
restriction, charge, claim, security interest, option, right of first refusal,
preference, priority or other preferential arrangement of any kind or nature
whatsoever.





--------------------------------------------------------------------------------

Exhibit 10.21




“Information” means information regarding the Transaction Securities and the
business, assets, liabilities, results of operations, management, financial
projections, financial condition, and other aspects of the Company and/or its
affiliates.
“Preferred Stock” means the Company’s 7.625% Series A Convertible Cumulative
Preferred Stock, par value $0.0001 per share, of the Company, issued pursuant to
the Company’s Second Amended and Restated Certificate of Incorporation, dated as
of February 24, 2015.
“Transfer Restriction” means, with respect to any security or other property,
any condition to or restriction on the ability of the holder thereof to sell,
assign or otherwise transfer such security or other property or to enforce the
provisions thereof or of any document related thereto, whether set forth in such
security or other property itself or in any document related thereto or arising
by operation of law, including, without limitation, such conditions or
restrictions arising under federal, state or foreign laws or under any
contracts, arrangements or agreements.
“Warrants” means the Company’s warrants to acquire Common Stock issued pursuant
to that certain Warrant Agreement, dated as of January 16, 2014, between
Continental Stock Transfer & Trust Company and the Company.
Section 7.Entire Agreement; Amendment and Modification. This Agreement
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and, except as otherwise expressly agreed
contemporaneously with the execution of this Agreement, supersedes any prior
agreements between the parties, written or oral. This Agreement may be amended
or modified only by a writing signed by the parties hereto.
Section 8.Governing Law; Jurisdiction and Venue. This Agreement is made under
and shall be governed by the laws of the State of New York without giving effect
to the principles of conflicts of laws or choice of laws thereof. The parties
hereto expressly agree that, with respect to any dispute, litigation or other
matter relating to or arising out of the relationships contemplated by this
Agreement, exclusive jurisdiction and venue thereof shall be in the Federal
Court of the United States located in the Southern District of New York.
Section 9.Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
RIGHT TO A TRIAL BY JURY IN ANY LAWSUIT, PROCEEDING OR ACTION TO ENFORCE OR
DEFEND ANY RIGHT UNDER THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR TO BE DELIVERED IN CONNECTION WITH THIS AGREEMENT AND
AGREES THAT ANY LAWSUIT, PROCEEDING OR ACTION WILL BE TRIED BEFORE A JUDGE AND
NOT BEFORE A JURY.
Section 10.Assignment; Binding Effect. No party hereto may transfer, sell,
encumber, appoint agents with respect to, or assign its rights or obligations
under this Agreement in whole or in part without the prior written consent of
the other parties to this Agreement. Without limiting any other rights or
remedies of the parties, any assignment by a party in violation of the foregoing
shall be of no force and effect and void ab initio. Without limiting any of the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and any permitted assigns.
Section 11.Counterparts; Signatures. This Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Signatures on this
Agreement may be conveyed by electronic transmission and shall be binding upon
the parties so transmitting their signatures. Counterparts with original
signatures shall be provided to the other parties following the applicable
electronic transmission; provided, however, that failure to provide the original
counterpart shall have no effect on the validity or the binding nature of this
Agreement.





--------------------------------------------------------------------------------

Exhibit 10.21




Section 12.No Strict Construction. This Agreement has been jointly drafted by
the parties hereto, after negotiations and consultations with their respective
counsel. This Agreement shall not be construed more strictly against one party
than against the other party.
Section 13.Schedule 13D Amendment; Other Public Announcements. The Sellers agree
that they shall, promptly after the execution of this Agreement, file an
amendment to their Schedule 13D in order to disclose the Transaction. The Seller
will provide to the Company for its review, at least one (1) business day prior
to the filing of such amendment to its Schedule 13D, a draft copy of such
amendment and will consider in good faith any comments provided by the Company
to such draft amendment. Without the prior written consent of the other party,
no party to this Agreement shall, directly or indirectly, make or cause to be
made, any press release, filing or other public disclosure relating to the
Transaction or this Agreement, provided, however, that a party may disclose such
information if required by applicable law, regulation or legally binding request
by any regulatory authority, after consultation with the other parties and after
being advised by its outside legal counsel that such disclosure is so legally
required; and provided, further, that in such event the disclosing party shall,
except to the extent advance notice of such disclosure would cause the
disclosing party to violate applicable law or regulation, provide advance notice
of such disclosure to the other parties together with a copy of the anticipated
disclosure (or such portions thereof that relate to the other party or to the
terms of this Agreement) and give the other party the opportunity to reasonably
comment on such portions of the disclosure.
Section 14. Several Obligations. The representations, warranties and agreements
of the Sellers hereunder are several and not joint.
Section 15.Survival of Representations and Warranties. The representations and
warranties set forth in this Agreement shall survive in full force and effect
indefinitely.























--------------------------------------------------------------------------------


Exhibit 10.21








IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the date first above written.
COLISEUM CAPITAL PARTNERS, L.P.
COLISEUM CAPITAL PARTNERS II, L.P.
By: Coliseum Capital, LLC, its general partner
                        
By:
/s/ Adam Gray
 
Name:
Adam Gray
 
Title:
Manager
 





COLISEUM SCHOOL BUS HOLDINGS, LLC
By: Coliseum Capital Management, LLC, its Manager
By:
/s/ Adam Gray
 
Name:
Adam Gray
 
Title:
Manager
 





BLACKWELL PARTNERS, LLC - SERIES A
By: Coliseum Capital Management, LLC, Attorney-in-Fact
By:
/s/ Adam Gray
 
Name:
Adam Gray
 
Title:
Manager
 





BLUE BIRD CORPORATION
By:
/s/ P. Tighe
 
Name:
P. Tighe
 
Title:
CFO
 










--------------------------------------------------------------------------------


Exhibit 10.21




ANNEX A
Sellers/Purchase Price/Wire Instructions
Seller
 
Transaction Securities Owned
 
Purchase Price
 
Wire Instructions
Coliseum School Bus Holdings, LLC
 
100,000 shares of Preferred Stock
 
$ 16,434,587.45
 
Bank: Connecticut Community Bank, N.A.
ABA#:  021113251
Account name: Coliseum School Bus Holdings, LLC
Account #:      1346204
Coliseum Capital Partners, L.P.
 
625,923 shares of Common Stock
310,505 Warrants
 
$ 12,783,519.33
 
Chase Manhattan Bank, NY
ABA# 021-000-021
F/A/O Goldman Sachs & Co, NY
A/C# 930-1-011483
F/F/C Coliseum Capital Partners, LP
A/C# 002-34086-7
Coliseum Capital Partners II, L.P.
 
24,951 shares of Common Stock
85,790 Warrants
 
$ 772,035.40
 
Chase Manhattan Bank, NY
ABA# 021-000-021
F/A/O Goldman Sachs & Co, NY
A/C# 066642426
F/F/C Coliseum Capital Partners II, LP
A/C# 002-50879-4
Blackwell Partners, LLC - Series A
 
91,692 shares of Common Stock
115,705 Warrants
 
$ 2,123,701.18
 
Chase Manhattan Bank, NY
ABA# 021-000-021
F/A/O Goldman Sachs & Co, NY
A/C# 930-1-011483
F/F/C Blackwell Partners, LLC, Series A
A/C# 002407583






